UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5047


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUSTIN CLIFFORD GAMBLE,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:08-cr-00928-HMH-1)


Submitted:   April 22, 2011                   Decided:   May 2, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Fredric Marcinak, III, SMITH MOORE LEATHERWOOD, LLP,
Greenville, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Leesa Washington, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Justin         Clifford    Gamble      pleaded       guilty   to    possession

with intent to distribute and distribution of methamphetamine,

in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(C) (West 1999

& Supp.       2010)      (Count       Three),       and    possessing       a    firearm     in

furtherance         of   a    drug    trafficking         crime,    in   violation      of   18

U.S.C.    § 924(c)(1)           (Count    Four).            The    Government      dismissed

Counts One and Two of the indictment.                         Gamble was sentenced to

forty-six months’ imprisonment for Count Three, the bottom of

the Guidelines range, and a consecutive sixty-month sentence for

Count Four, the mandatory statutory minimum.

              In this appeal, Gamble first argues that his guilty

plea was not knowing and voluntary.                          He asserts that he was

instructed to plead guilty by his defense counsel and that his

plea was entered under duress.

              Gamble did not move to withdraw his guilty plea and we

therefore review the adequacy of the plea pursuant to Fed. R.

Crim.    P.    11     for     plain     error.        See    United      States    v.   Vonn,

535 U.S. 55, 58-59 (2002) (holding defendant who lets Rule 11

error pass without objection in the district court must satisfy

the plain-error test); United States v. Massenburg, 564 F.3d

337,    342    (4th Cir. 2009).            To       establish      plain    error,      Gamble

“must show: (1) an error was made; (2) the error is plain; and

(3) the error affects substantial rights.”                          Massenburg, 564 F.3d

                                                2
at 342-43.          Even if such error is found, it is within this

court’s discretion to notice the error, and we do so “only if

the error seriously affects the fairness, integrity or public

reputation of judicial proceedings.”                        Massenburg, 564 F.3d at

343 (internal quotation marks omitted).

              We evaluate a guilty plea based on “the totality of

the     circumstances”           surrounding         the    guilty    plea.            United

States v.     Moussaoui,          591    F.3d       263,   278   (4th Cir. 2010).           A

properly      conducted           Rule    11        colloquy     creates        a     “strong

presumption” that a plea of guilty was taken appropriately and

is “final and binding.”              United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992) (en banc).                      “Solemn declarations in open

court    carry      a    strong    presumption        of   verity.        The   subsequent

presentation of conclusory allegations unsupported by specifics

is subject to summary dismissal, as are contentions that in the

face    of    the       record     are   wholly        incredible.”       Blackledge      v.

Allison, 431 U.S. 63, 74 (1977).

              Here, Gamble has not identified any defect in the Rule

11 hearing.             While under oath, Gamble stated that his guilty

plea    was   not        the   product     of       threats,     force,    or       coercion.

Although Gamble asserts that he did not understand his guilty

plea would result in a five-year consecutive sentence for Count

Four, the district specifically advised him of this fact.                                 We

therefore conclude that Gamble’s allegation that his attorney

                                                3
coerced him into pleading guilty is incredible in the face of

the record.      The totality of the circumstances establishes that

his guilty plea was knowingly and voluntarily entered.

            Next, Gamble argues that the district court committed

procedural error in sentencing him because it failed to consider

its authority to impose a variance sentence and failed to make

an individualized assessment.

            We review a sentence for reasonableness, applying a

deferential      abuse-of-discretion             standard.          Gall        v.    United

States,    552   U.S.    38,    51   (2007).        A   district      court          commits

procedural error when it “treat[s] the guidelines as mandatory,”

id., or “‘fail[s] to adequately explain the chosen sentence.’”

United    States    v.    Lynn,      592    F.3d     572,     575    (4th Cir. 2010)

(quoting Gall, 552 U.S. at 51).                    While district judges must

provide in each case a particularized assessment explaining why

the sentence imposed is proper, they need not “robotically tick

through    [18 U.S.C.]         § 3553(a)’s       [(2006)]     every        subsection.”

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

Moreover, “when a judge decides simply to apply the Guidelines

to   a   particular     case,    doing     so    will   not   necessarily            require

lengthy explanation.”           Rita v. United States, 551 U.S. 338, 356

(2007).

            Here,     Gamble     asked     the    district    court        to    take    his

efforts to turn his life around into account, but he did not

                                           4
request any particular sentence.                 Consequently, we review for

plain error Gamble’s claim that the district court committed

procedural error in failing to recognize its authority to impose

a variance sentence.           Lynn, 592 F.3d at 577.             Gamble argues the

district court misunderstood its authority to impose a variance

statement based on the court’s statement: “I’m going to give you

under   the    guidelines       the     lowest   sentence     I    can    give   you.”

Because there were no objections to the presentence report and

no   request       for   a   sentence    outside    the   Guidelines       range,   we

conclude that the court’s statement reflects its assessment of

an appropriate sentence in light of an apparent agreement that

Gamble’s sentence should be within the Guidelines range.

              We    conclude     that     the      district       court   adequately

discharged its responsibility to explain the sentence imposed

with sufficient detail to allow for meaningful appellate review.

See Rita, 551 U.S. at 359.               Gamble never requested a sentence

outside his Guidelines range and the only argument he presented

to the court at sentencing concerned his family life, his lack

of criminal history, and his efforts to turn his life around.

The district court credited Gamble’s efforts, stating, “I am

impressed that you are doing everything you can now to turn your

life around.”            Accordingly, “the record makes clear that the

sentencing judge considered the evidence and arguments,” id.,

and concluded a sentence at the bottom of the Guidelines range

                                           5
was proper.    Id. at 357 (“Circumstances may well make clear that

the judge rests his decision upon the Commission’s own reasoning

that the Guidelines sentence is a proper sentence.”);                United

States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010).

          We affirm the district court’s judgment.              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.


                                                                   AFFIRMED




                                     6